5*3*? -/T
                                    ELECTRONIC RECORD




COA #      02-14-00117-CR                          OFFENSE:        1


           Christopher Yarborough v. The
STYLE:     state of Texas                          COUNTY:         Tarrant

COA DISPOSITION:          AFFIRMED                 TRIAL COURT:    Criminal District Court No. 2



DATE: 04/16/15                       Publish: NO   TC CASE #:      1313733D




                           IN THE COURT OF CRIMINAL APPEALS



          Christopher Yarborough v. The State
STYLE:    of Texas                                      CCA#:
                                                                       53Wr
         dflg££M/yr^5                  Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

         ?<^/y£                                         JUDGE:

DATE:      Q6//7/&/S-                                   SIGNED:                           PC:_

JUDGE:       ^       0*
                     ' *SUs6s*~~~                       PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                              ELECTRONIC RECORD